Back to 8-K [form8k.htm]  Exhibit 10.4




PERFORMANCE STOCK UNIT AWARD AGREEMENT
 
Pursuant to a Performance Stock Unit Award Notice and Agreement (the “Award
Notice”), WellCare Health Plans, Inc., a Delaware corporation (the “Company”),
has granted to Participant named in the Award Notice the number of Restricted
Stock Units, the vesting of which is conditioned upon the achievement of one or
more performance goals (the “PSUs”), set forth in the Award Notice, subject to
the terms and conditions of the Award Notice and this Performance Stock Unit
Award Agreement (the “Award Agreement” and together with the Award Notice, the
“Award Documentation”).
 
1. The Plan.  The PSUs are granted pursuant to the WellCare Health Plans, Inc.
2013 Incentive Compensation Plan (the “Plan”), a copy of which has been made
available to Participant.  The terms and conditions of the Plan are incorporated
into this Award Agreement.  As a condition to the grant of PSUs set forth in the
Award Notice, Participant agrees to be bound by all of the terms and conditions
in the Award Documentation and in the Plan.  If and to the extent that the Award
Documentation conflicts or is inconsistent with the terms, conditions and
provisions of the Plan, the Plan shall control, and the Award Documentation
shall be deemed to be modified accordingly.
 
2. Accelerated Vesting.  Notwithstanding any other term or provision of the
Award Documentation but subject to the provisions of the Plan, the Committee
shall be authorized, in its sole discretion, to accelerate the vesting of all or
any portion of the PSUs under the Award Documentation, at such times and upon
such terms and conditions as the Committee shall deem advisable.
 
3. No Rights as a Shareholder.  Until the stock certificates reflecting the
Shares underlying the PSUs are issued to Participant, which may be in book-entry
form, Participant shall have none of the rights of a shareholder with respect to
such Shares.
 
4. Adjustments.  If a PSU is adjusted pursuant to Section 10(c) of the Plan, any
such adjustment shall disregard any fractional Share and no Share will be
delivered in connection with such fraction.
 
5. No Effect on Company Actions.  Notwithstanding any term or provision of the
Award Documentation to the contrary, the existence of the Award, or of any
outstanding PSUs awarded hereunder, shall not affect in any manner the right,
power or authority of the Company to make, authorize or consummate: (i) any or
all adjustments, recapitalizations, reorganizations, stock splits, stock
dividends, combination of shares or other changes in the Company’s capital
structure or its business, (ii) any merger, consolidation or similar transaction
by or of the Company, (iii) any offer, issue or sale by the Company of any
capital stock of the Company, including any equity or debt securities, or
preferred or preference stock that would rank prior to or on parity with the
PSUs and/or that would include, have or possess other rights, benefits and/or
preferences superior to those that the PSUs include, has or possesses, or any
warrants, options or rights with respect to any of the foregoing, (iv) the
dissolution or liquidation of the Company, (v) any sale, transfer or assignment
of all or any part of the stock, assets or business of the Company or (vi) any
other corporate transaction, act or proceeding (whether of a similar character
or otherwise).
 
6. Tax Withholding Obligations.  As a condition of this Award, Participant will
pay, or otherwise provide for, to the satisfaction of the Company, any
applicable federal, state, local or foreign withholding taxes that may be due as
a result of the vesting of PSUs or the issuance of Shares under this Award.  In
the event that the Company determines that any payment of withholding or other
taxes is required, the Company will have the right to: (i) require that
Participant arrange such payments to the Company, or (ii) cause an immediate
forfeiture of Shares subject to the PSUs granted pursuant to the Award
Documentation with a Fair Market Value on the date of forfeiture equal to the
withholding or other taxes due.  In addition, in the Company’s sole discretion
and consistent with the Company’s rules (including, but not limited to,
compliance with the Company’s Policy on Inside Information and Insider Trading)
and regulations, the Company may permit Participant to pay the withholding or
other taxes due as a result of the vesting of Participant’s PSUs by delivery (on
a form acceptable to the Committee or Company) of an irrevocable direction to a
licensed securities broker to sell Shares and to deliver all or
 

 
 

--------------------------------------------------------------------------------

 

part of the sales proceeds to the Company in payment of the withholding or other
taxes. If Participant delivers to the Company Shares already owned by
Participant as payment for any withholding or other tax obligations, (i) only a
whole number of Shares (and not fractional Shares) may be delivered and (ii)
Shares must be delivered to the Company free and clear of any liens of any
kind.  Delivery for this purpose may, at the election of Participant, be made
either by (A) physical delivery of the certificate(s) for all such Shares
tendered in payment of the withholding or other tax obligations, accompanied by
duly executed instruments of transfer in a form acceptable to the Company, or
(B) direction to Participant’s broker to transfer, by book entry, such Shares
from a brokerage account of Participant to a brokerage account specified by the
Company.  If Shares are withheld from Participant to pay any withholding or
other tax obligations, only a whole number of Shares (and not fractional shares)
will be withheld in payment. The tax consequences to Participant (including
without limitation federal, state, local and foreign income tax consequences)
with respect to the PSUs (including without limitation the grant, vesting and/or
delivery thereof) are the sole responsibility of Participant.  Participant shall
consult with his or her own personal accountant(s) and/or tax advisor(s)
regarding these matters and Participant’s filing, withholding and payment (or
tax liability) obligations.
 
                7. Non-Transferability.  Unless otherwise determined by the
Committee, the PSUs may not be transferred in any manner except by will or the
laws of descent and distribution, and any attempt to transfer the PSUs in
violation of this Section 7 shall be void ab initio.
 
8. Amendment, Modification and Assignment.  The Committee may amend or modify
the Award Documentation at any time as provided by Section 10(f) of the Plan and
consistent with Appendix A of the Award Notice.  This Award (and Participant’s
rights hereunder) may not be assigned, and the obligations of Participant
hereunder may not be delegated, in whole or in part.  The rights and obligations
created hereunder shall be binding on Participant and his executors,
administrators, and heirs, and on the successors and assigns of the Company.
 
9. Complete Agreement.  The Award Documentation (together with the Plan and the
Plan prospectus) constitute the entire agreement, and supersede all other prior
agreements, understandings, representations and warranties, both written and
oral, among the parties, with respect to the subject matter hereof.
 
10. No Right to Continued Employment or Service.  The Award Documentation and
the Award shall not confer, or be construed to confer, upon Participant any
right to employment or service, or continued employment or service, with the
Company or any of its Subsidiaries.
 
11. No Limit on Other Compensation Arrangements.  Nothing contained in the Award
Documentation shall preclude the Company or any of its Subsidiaries from
adopting or continuing in effect any other or additional compensation plans,
agreements or arrangements.
 
12. No Trust or Fund Created.  Neither the Award Documentation nor the grant of
PSUs pursuant to the Award Documentation shall create or be construed to create
a trust or separate fund of any kind or a fiduciary relationship between the
Company or any of its Subsidiaries and Participant or any other person.  To the
extent that Participant or any other person acquires a right to receive payments
from the Company or any of its Subsidiaries pursuant to the Award Documentation,
such right shall be no greater than the right of any unsecured general creditor
of the Company.
 
13. Section 409A.  The Award Documentation shall be interpreted, administered
and construed in a manner that is intended to avoid the imposition of interest,
taxes and penalties on Participant pursuant to Section 409A of the Code.  It is
intended that the PSUs shall comply with the requirements of Section 409A of the
Code.  To the extent required in order to avoid the imposition of any interest,
penalties and additional tax under Section 409A of the Code, any Shares
deliverable as a result of Participant’s termination of Continuous Service will
be delayed for six months and one day following such termination of Continuous
Service, or if earlier, the date of Participant’s death, if Participant is
deemed to be a “specified employee” as defined in Section 409A of the Code and
as determined by the Company.  Any delivery of Shares provided for in the Award
Documentation in connection with
 

  2
 

--------------------------------------------------------------------------------

 

Participant’s termination of Continuous Service shall be made to Participant
only upon a “separation from service” (as such term is defined and used in
Section 409A of the Code).  Each delivery of Shares made under the Award
Documentation shall be treated as a separate payment for purposes of Section
409A of the Code.  Notwithstanding the foregoing, the Company does not make any
representation to Participant that the PSUs awarded pursuant to this Award
Documentation are exempt from, or satisfy, the requirements of Section 409A of
the Code, and the Company shall have no liability or other obligation to
indemnify or hold harmless Participant or any Beneficiary for any tax,
additional tax, interest or penalties that Participant or any Beneficiary may
incur in the event that any provision of this Award Documentation, or any
amendment or modification thereof or any other action taken with respect
thereto, is deemed to violate any of the requirements of Section 409A of the
Code.
 
14. Interpretation; Construction.  Participant accepts as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
arising under the Award Documentation.  Section, paragraph and other headings
and captions are provided solely as a convenience to facilitate reference.  Such
headings and captions shall not be deemed in any way material or relevant to the
construction, meaning or interpretation of the Award Documentation or any term
or provision hereof.
 
15. Notices.  Any notice under the Award Documentation shall be in writing
addressed (i) if to the Company, to the attention of the Company’s General
Counsel at 8735 Henderson Road, Renaissance Two, Tampa, Florida 33634, or if the
Company should move its principal office, to such principal office and (ii) if
to Participant, to Participant’s last permanent address as shown on the
Company’s records, or to such other address as may be designated in a notice
satisfying the requirements of this Section 15.  Any notices shall be delivered
personally or sent by registered or certified mail, postage prepaid, by
facsimile (with proof of transmission), by courier (with proof of delivery) or
by such other methods that are acceptable to the Company.  Notice shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail or sent pursuant to such other method acceptable to the
Company.
 
16. Non-Waiver of Breach.  The waiver by any party hereto of the other party’s
prompt and complete performance, or breach or violation, of any term or
provision of the Award Documentation shall be effected solely in a writing
signed by such party, and shall not operate nor be construed as a waiver of any
subsequent breach or violation, and the waiver by any party hereto to exercise
any right or remedy which he or it may possess shall not operate nor be
construed as the waiver of such right or remedy by such party, or as a bar to
the exercise of such right or remedy by such party, upon the occurrence of any
subsequent breach or violation.
 
17. Counterparts.  The Award Documentation may be executed in two or more
separate counterparts, each of which shall be an original, and all of which
together shall constitute one and the same agreement.
 
18. Forfeiture and Company Right to Recover Fair Market Value of Shares Received
Pursuant to PSUs.  In addition to the provisions set forth in Section 10(g) of
the Plan, if, at any time, the Board or the Committee, as the case may be, in
its sole discretion determines that any action or omission by Participant
constituted (a) wrongdoing that contributed to (i) any material misstatement in
or omission from any report or statement filed by the Company with the U.S.
Securities and Exchange Commission or (ii) a statement, certification, cost
report, claim for payment, or other filing made under Medicare or Medicaid that
was false, fraudulent, or for an item or service not provided as claimed, (b)
intentional or gross misconduct, (c) a breach of a fiduciary duty to the Company
or a Subsidiary, (d) fraud or (e) non-compliance with the Company’s Code of
Conduct and Business Ethics, policies or procedures to the material detriment of
the Company, then in each such case, commencing with the first fiscal year of
the Company during which such action or omission occurred, Participant shall
forfeit (without any payment therefore) up to 100% of any PSUs that have not
been vested or settled and shall repay to the Company, upon notice to
Participant by the Company, up to 100% of the Fair Market Value of the Shares at
the time such Shares were delivered to Participant pursuant to the PSUs during
and after such fiscal year.  The Board or the Committee, as the case may be,
shall determine in its sole discretion the date of occurrence
 

3 
 

--------------------------------------------------------------------------------

 

of such action or omission, the percentage of the PSUs that shall be forfeited
and the percentage of the Fair Market Value of the Shares delivered pursuant to
the PSUs that must be repaid to the Company.
 
19. Governing Law.  The Award Documentation shall be governed by the corporate
laws of the State of Delaware, without giving effect to any choice of law
provisions.
 
20. Severability.  If any term or provision of the Award Documentation is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or under any applicable law, rule or regulation, then such provision shall be
construed or deemed amended to conform to applicable law (or if such provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of the Award Documentation and the grant of PSUs hereunder, such
provision shall be stricken as to such jurisdiction and the remainder of the
Award Documentation and the Award hereunder shall remain in full force and
effect).
 

  4
 
